Citation Nr: 0503901	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  04-04 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for cancer of the soft 
palate and retromolar trigone as secondary to cancer of the 
larynx with metastasis to a right neck lymph node.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2003 by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that, in November 2002 at a VA oncology 
clinic, the veteran stated his belief that his cancer of the 
soft palate and retromolar trigone was related to his service 
connected cancer of the larynx either because of the spread 
of the cancer of the larynx or because of inadequate 
treatment for cancer of the larynx.  As the veteran received 
VA medical and surgical treatment for cancer of the larynx, 
the Board finds that the veteran's November 2002 statement 
raises an issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for cancer of 
the soft palate and retromolar trigone as a result of VA 
treatment.  That issue, which is not inextricably intertwined 
with the current appeal, is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  The competent medical evidence of record shows that 
service connected cancer of the larynx did not cause or 
aggravate cancer of the soft palate and retromolar trigone.



CONCLUSION OF LAW

Entitlement to service connection for cancer of the soft 
palate and retromolar trigone as secondary to cancer of the 
larynx with metastasis to a right neck lymph node is not 
warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter in February 2003 informed the veteran of 
the evidence which he should identify or submit in support of 
his claim and what evidence VA had obtained and would attempt 
to obtain.  The veteran was provided contact information if 
he had questions and needed assistance.  A statement of the 
case furnished by the RO to the veteran in January 2004 set 
forth 38 C.F.R. § 3.159, VA assistance in developing claims, 
and the laws and regulations pertaining to service 
connection.

The RO's letter to the veteran and the statement of the case 
satisfied the first three elements of notice discussed in 
Pelegrini II.  Although the RO did not explicitly request 
that the veteran provide any evidence in his possession he 
thought was relevant to his claims, it did, as noted above, 
advise him that it was his ultimate responsibility to support 
his claim with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error.  The Board 
also finds that any error in not providing a single notice to 
the appellant covering all content requirements would be 
harmless and non-prejudicial, in that the veteran has not 
identified any pertinent records to be obtained by VA.  In 
light of the foregoing, the Board concludes that the veteran 
was afforded adequate notice specific to the instant claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has also satisfied the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's VA and private cancer 
treatment records.  In addition, VA obtained several medical 
opinions on the medical issue in this case.  The veteran and 
his representative have not identified any additional 
evidence relevant to the claim on appeal.  The Board finds, 
therefore, that further assistance is not required and the 
case is ready for appellate review.

II. Legal Criteria

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 
439 (1995).  

III. Factual Background 

Records of a private hospital reveal that, in July 2000, the 
veteran was admitted with a history of a sore throat six 
weeks earlier and development of a lump in the neck.  He was 
diagnosed with supraglottic squamous cell carcinoma (cancer 
of the larynx) and he underwent a partial laryngectomy.  A 
rating decision in August 2001 granted presumptive service 
connection for cancer of the larynx with metastasis to a 
right neck lymph node as due to exposure of a Vietnam veteran 
to herbicides (Agent Orange).  See 38 U.S.C.A. § 1116 (West 
2002).

In June 2002, the veteran underwent a biopsy of a lesion on 
his left soft palate and retromolar trigone.  The 
pathological diagnosis was invasive moderately differentiated 
squamous cell carcinoma.

The veteran has contended that his service connected cancer 
of the larynx "spread" to his soft palate and retromolar 
trigone.  In medical terms, he is contending that the 
malignant tumor of the larynx found in July 2000 metastasized 
to the soft palate and retromolar trigone by June 2002.  The 
veteran's opinion in that regard is lacking in probative 
value because, as a layman, he is not qualified to offer an 
opinion on a question of medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

In support of his claim, the veteran submitted statements 
which he had printed out from the internet website 
www.cancer.gov.  Although the veteran did not so indicate, it 
appears from the domain name that this may be a website of 
the National Cancer Institute of the National Institutes of 
Health (NIH).  The internet material contains the following 
statements: people with larynx cancer have a higher risk of 
getting other cancers of the head and neck area; almost one 
in four people who have had head and neck cancer will develop 
a second primary head and neck cancer; and larynx cancer 
cells can spread (metastasize) to the back of the tongue, 
other parts of the throat and neck, the lungs, and other 
parts of the body.  

The Board finds that these statements from the website, while 
informative, do not constitute relevant evidence on the 
medical issue in this case (whether the veteran's cancer of 
the larynx metastasized to his soft palate and retromolar 
trigone) because the information about cancer in the website 
statements is not specific to the veteran's case and does not 
contain a medical opinion as to the nature of his cancer of 
the soft palate and retromolar trigone.  See Sacks v. West, 
11 Vet. App. 314, 316-17 (1998). 

The RO received opinions from four VA physicians on the issue 
of the relationship, if any, between the veteran's service 
connected cancer of the larynx and his cancer of the soft 
palate and retromolar trigone.

In July 2002, a VA staff physician stated that he had 
reviewed the veteran's medical records and it was her opinion 
that the newly diagnosed squamous cell carcinoma of the left 
soft palate and retromolar trigone was a new primary 
[malignant tumor] and not secondary to the veteran's prior 
squamous cell carcinoma of the larynx and supraglottis.  The 
VA staff physician stated that the same environmental factors 
(use of alcohol and tobacco) which predisposed the veteran to 
the first malignancy predisposed him to the second primary 
malignancy.

In October 2002, at the request of the veteran, a VA 
physician in the radiation oncology service stated as 
follows:

[The veteran] has a past history of squamous cell 
carcinoma of his larynx.  He has completed radiation 
therapy for his recently diagnosed soft 
palate/retromolar trigone squamous cell carcinoma.  
Although these two cancers appear to be separate 
primaries, as they are both head and neck cancers, 
etiologies could be similar and therefore they could be 
related.

In November 2002, a VA outpatient clinic physician, as part 
of ENT (ear, nose, and throat) oncologic follow-up, examined 
the veteran and stated an opinion that his two malignancies 
were not related to each other in terms of spread but were 
both likely related to the veteran's extensive tobacco and 
ETOH (alcohol) abuse.  (In that regard, the Board notes that 
a July 2000 VA treatment record noted that the veteran 
consumed large amounts of alcohol and was a heavy smoker.)

In October 2003, a VA specialist in oncology reviewed the 
veteran's medical records and reported that: first, the 
veteran's cancers of the larynx and of the soft 
palate/retromolar trigone were two separate primaries and the 
soft palate/retromolar trigone cancer was not due to a direct 
spread or metastasis of the larynx/supraglottis cancer; and, 
second, the two cancers were related by having the same risk 
factors of alcohol and tobacco abuse.

IV. Analysis

All of the four VA physicians who have stated opinions in 
this case agree that the veteran's cancer of the soft palate 
and retromolar trigone is a separate primary malignancy from 
the service connected cancer of the larynx and is not a 
metastasis of the larynx cancer.  As such, the Board must 
find that there is no competent medical evidence that service 
connected cancer of the larynx caused cancer of the soft 
palate and retromolar trigone.  Nor is there any competent 
medical evidence that service connected cancer of the larynx 
aggravated cancer of the soft palate and retromolar trigone.  
The requirements for secondary service connection are thus 
not met.  See 38 C.F.R. § 3.310(a); Allen, supra.

The VA reviewing physicians agreed that the veteran's cancer 
of the larynx and his cancer of the soft palate and 
retromolar trigone may have had the same etiology: alcohol 
abuse and tobacco abuse.  However, for a secondary service 
connection claim, the issue is whether the service connected 
disorder caused or aggravated the non-service connected 
disorder.  The fact that the veteran may have developed two 
primary malignant tumors which have a similar etiology does 
not entitle him to a grant of secondary service connection 
under applicable laws and regulations.  Only if the first 
malignancy metastasized to the second malignancy would he be 
entitled to a grant of secondary service connection for the 
second malignancy.  For these reasons, the veteran's 
secondary service connection claim must be denied.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for cancer of the soft 
palate and retromolar trigone as secondary to cancer of the 
larynx with metastasis to a right neck lymph node is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


